Citation Nr: 0524861	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-32 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2004 rating decision in which the RO denied 
service connection for bilateral hearing loss, and for 
tinnitus.  In June 2004, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in August 2004, and the veteran filed a substantive appeal in 
September 2004.  


FINDINGS OF FACT

1.	The veteran served on active duty from September 1951 to 
January 1955, and from April 1955 to June 1961.     

2.	On August 10, 2005, the RO notified the Board that the 
veteran died on January [redacted], 2005.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of either of the claims 
on appeal.  38 U.S.C.A. § 7104(a) (West 2002);        38 
C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


